                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


ENCOMPASS FLORIDIAN
INSURANCE COMPANY,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-228-Orl-41DCI

DALE DUNN,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Defendant’s Motion for Attorney’s Fees and Costs

(Doc. 103). United States Magistrate Judge Daniel C. Irick submitted a Report and

Recommendation (Doc. 108) in which he recommends granting Defendant’s Motion in part,

finding that Defendant is entitled to attorney’s fees pursuant to Florida Statute § 627.428(1), and

giving Defendant fourteen days to quantify his fees. (Id. at 4).

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the R&R. Accordingly, it is ORDERED and

ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 108) is ADOPTED and CONFIRMED

               and is made a part of this Order.

           2. Defendant’s Motion for Attorney’s Fees and Costs (Doc. 103) is GRANTED in

               part. Defendant is entitled to his attorney fees pursuant to Florida Statute

               § 627.428(1). The Court reserves jurisdiction to determine the amount of attorney

               fees.




                                            Page 1 of 2
           3. On or before June 13, 2019, Defendant shall file a motion to quantify his attorney

              fees in full compliance with Local Rule 3.01(g). Failure to do so will result in denial

              of attorney’s fees without further notice.

           4. Defendant’s Motion is DENIED in all other respects.

       DONE and ORDERED in Orlando, Florida on May 31, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
